DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-12 are pending and presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-4 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (U.S. PGPUB No. 2015/0247052).

I.	Regarding claims 1-4, Yamashita teaches a coating material for providing an anti-corrosive coating (0019) comprising: calcium oxide particles (abstract and Example 4, Table 4) in an amount of 0.1-30 % by mass with respect to the total solid content (claim 1); magnesium sulfate particles (abstract and Example 4, Table 4), wherein a soluble amount of the magnesium sulfate in 100 g of water is 0.5 g or more at 5 °C (claim 2), and the magnesium sulfate particles are present in an amount of 0.05-15 % by mass with respect to the total solid content (claim 1); phosphoric acid in an amount of 10% or less by mass with respect to the total solid content 

II.	Regarding claim 6, Yamashita also teaches a steel material coated with the above composition (Table 4). Therefore, Yamashita also anticipates claim 6.

III.	Regarding claim 7, Yamashita teaches all the limitations of claim 6 (see above) including the coating film having identical components (see above). Therefore, the coating film will inherently have a moisture permeability as claimed. Thus, Yamashita also anticipates claim 7.

IV.	Regarding claims 8-12, the Examiner notes that a coated steel material with a single layer that meets all the limitations of the layers as defined in claims 6 and 8 would inherently be the same as a coated material where the layers are applied separately. In this case, Yamashita teaches a steel panel coated with a coating (1 micron, Table 16, Example 122, which would be the same as a coating prepared from a 0.25 micron coating material and topcoats A, B, and C which are each 0.25 microns thick) comprising: calcium oxide particles in 30% by mass (Table 16, Example 122); aluminum sulfate (Table 16, Example 122), which has a solubility in 100 g of water is 0.5 g or more at 5 °C (0058-0061), in 0.3% by mass (Table 16, Example 122); and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Borsoi et al. (“Effect of Cellulose Nanowhiskers Functionalization with Polyaniline for Epoxy Coatings”).

Regarding claim 5, Yamashita teaches all the limitations of claim 1, including the resin used in the coating material being epoxy (Table 3), but fails to teach the inclusion of cellulose nanofibers. However, Borsoi teaches incorporating cellulose nanowhiskers (comparable to nanofibers) in an amount of 3% by mass with respect to the total solid content in epoxy resin coating compositions (abstract and Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate cellulose nanofibers in Yamashita’s coating material in an amount of 3% as disclosed by Borsoi. One would have been motivated to make this modification as Borsoi teaches that the cellulose nanowhiskers provide improved mechanical properties of flexibility and adhesion to the coating 

Conclusion
	Claims 1-12 are pending.
	Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ROBERT S WALTERS JR/
February 7, 2022Primary Examiner, Art Unit 1759